Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS
Drawings
The drawings were received on December 6, 2021.  These drawings are acceptable, the drawing objections are hereby withdrawn.
Response to Arguments
	The amendments to the claims have resolved the claim objections, which are hereby withdrawn.
	Applicant has stated that they traverse the 112(f) claim interpretation, and state that the claims do not invoke the 35 U.S.C. 112(f) claim interpretation.  This is not persuasive.  As stated in the Office Action mailed on October 4, 2021 at the bottom of Page 7 and continuing onto Page 8:  if applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) the applicant may :  1)  amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g. by reciting sufficient structure to perform the claimed function); or 2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).  Applicant has done neither of these things in order to make the 35 U.S.C. 112(f) not apply.  The claim interpretation still applies and is copied below.
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the terminology of “means” (instead of “means for”, however, it is interpreted under 112(f) due to it is a generic placeholder) that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are (the references are to the substitution specification filed on June 5, 2020): 
 Elastic means in claim 1 is interpreted as at least one axial spring (7, 71) (see Figures 1 and 3, Page 5, lines 31-34);
means for moving the piston elastically away from the cylinder and keeping it at a predetermined distance from same in claim 1 is interpreted as a sleeve (8) that comprises bellows that is connected to the piston (6) via (84), where a pressurized pot (9) fills the transmission area (3) with oil and pressurized air that then feeds the sleeve where the increased volume of the bellows then lengthens the sleeve/bellows causing the piston to be moved elastically away from the cylinder (see Figure 1, Page 4, line 11 – Page 5, line 5, Page 8, line 19 – Page 9, line 20);
first fixing means to the first end of the pipe and by second fixing means to said end of the shaft, in such a manner as to prevent the transmission of fluids from the pipe toward the shaft in claim 3 is interpreted as (First fixing means is interpreted as (83) (see Figure 1), which is an attachment of the bellows/sleeve (8) at the first end, and the second fixing means is interpreted as (84) (see Figures 1-3, Page 7, line 29 – Page 8, line 3, Page 10, lines 15-18), which is the sleeve attached to the end (53), where the attachment at both ends provides a sealed area that prevents the transmission of fluids from the pipe toward the shaft);
pneumatic means adapted to pressurize the sleeve in claim 4 is interpreted as a pressurization pot (9) that communicates with the sleeve via the transmission area (3) (see Figure 1, Page 4, lines 20-24, the structure is also recited in claim 5);
restriction means adapted to restrict the passage of fluid from the pot to the transmission area and vice versa in claim 6 is interpreted as oil flow reducing valve or a controllable solenoid valve (91) (see Figure 1, Page 5, lines 19-20, Page 9, line 29 – Page 10, line 4); and
the means for elastically moving the piston away from the cylinder are used in claim 10 is interpreted as a sleeve (8) that comprises bellows that is connected to the piston (6) via (84), where a pressurized pot (9) fills the transmission area (3) with oil  and pressurized air that then feeds the sleeve where the increased volume of the bellows then lengthens the bellows causing the piston to be moved elastically away from the cylinder (see Figure 1, Page 4, line 11 – Page 5, line 5, Page 8, line 19 – Page 9, line 20).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Communication
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746